Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-17-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1, 3-8, 10-17, and 19-20 are pending in this action. Claims 2, 9, and 18 are cancelled.

Response to Amendment
The amendment filed on 12-17-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended Claims 1, 3-5, 7-8, 10-12, 14, 16-17, and 19 as well as cancelled Claims 2, 9 and 18. Applicant has added objected claims 2, 9 and 18 limitation to independent claims 1, 8 and 17 respectively and cancelled dependent claims 2, 9, and 18 to expedite allowance of the instant application. Further, Applicant arguments regarding drawing are persuasive and therefore objection to drawing is withdrawn. Applicant has amended abstract per objection, therefore objection to abstract is withdrawn. 

Applicant has amended Claims 1, 3-5, 7-8, 10-12, 14, 16-17, and 19 as well as cancelled Claims 2, 9 and 18. Applicant has added objected claims 2, 9 and 18 limitation to independent claims 1, 8 and 17 respectively and cancelled dependent claims 2, 9, and 18 to expedite allowance of the instant application. Applicant arguments filed on 12-17-2021, under remark regarding allowable limitations “
For Claims 1-7
the scan clock signal generator is further configured to generate and output the scan clock signal that rises at a rising time of the first reference scan clock signal and falls at a falling time of the second reference scan clock signal, wherein the sense clock signal generator is further configured to generate and output the sense clock signal that rises at a rising time of the second reference sense clock signal, rather than a rising time of the first reference sense clock signal, and falls a predetermined delay time after a falling time of the second reference sense clock signal, wherein a time interval between the rising time of the first reference sense clock signal and the rising time of the second reference sense clock signal corresponds to the sense shift time
For Claims 8, 10-17 and 19-20
the interval of a turn-on level voltage of the first sense signal comprises: a period in which the interval of a turn-on level voltage of the first sense signal overlaps the interval of a turn-on level voltage of the first scan signal, and a period in which the interval of a turn-on level voltage of the first sense signal does not overlap the interval of a turn-on level voltage of the first scan signal” are persuasive; as after further extensive search and consideration, amended independent claims 1, 8 and 17 does overcome the 

Allowable Subject Matter
Claims 1, 3-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended Claims 1, 3-5, 7-8, 10-12, 14, 16-17, and 19 as well as cancelled Claims 2, 9 and 18. Applicant has added objected claims 2, 9 and 18 limitation to independent claims 1, 8 and 17 respectively and cancelled dependent claims 2, 9, and 18 to expedite allowance of the instant application. Applicant’s arguments filed on 12-17-2021 are convincing. As argued by applicant in remarks under claim rejection page17, last paragraph lines 1-3; and after further extensive search and consideration, the prior art of JANG YongHo et al. (US 20190130842 A1) in view of Tae JIn Kim (US 11037499 B2) with all the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-7
the scan clock signal generator is further configured to generate and output the scan clock signal that rises at a rising time of the first reference scan clock signal and falls at a falling time of the second reference scan clock signal, wherein the sense clock signal generator is further configured to generate and output the sense clock signal that rises at a rising time of the second reference sense clock signal, rather than a rising time of the first reference sense clock signal, and falls a predetermined delay time after a falling time of the second reference sense clock signal, wherein a time interval between the rising time of the first reference sense clock signal and the rising time of the second reference sense clock signal corresponds to the sense shift time.
For Claims 8, 10-17 and 19-20
the interval of a turn-on level voltage of the first sense signal comprises: a period in which the interval of a turn-on level voltage of the first sense signal overlaps the interval of a turn-on level voltage of the first scan signal, and a period in which the interval of a turn-on level voltage of the first sense signal does not overlap the interval of a turn-on level voltage of the first scan signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-14-2022